Citation Nr: 1211608	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-22 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1973.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York.  In that decision, the RO denied entitlement to an extension of the delimiting date beyond August [redacted], 2008 for Chapter 35 education benefits.  

In her May 2010 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In December 2010, she was notified that her Board hearing had been scheduled for a date in January 2011.  She failed to appear for this hearing.  To the Board's knowledge, she has offered no explanation as to why she failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the appellant's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The appellant is the child of a Veteran who has a total disability, permanent in nature, due to service-connected disability. 

2.  In a May 1999 rating decision, the RO granted the Veteran a total and permanent disability rating, effective April 5, 1990; the Veteran was notified of this decision on June 7, 1999.  

3.  The appellant was born on August [redacted], 1982.

4.  The appellant's application for DEA benefits was received on September 28, 2009.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond August [redacted], 2008 for DEA benefits under the provisions of Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512, 5113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.1029, 21.3021, 21.3041, 21.4131, 21.4135 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to extension of delimiting dates for education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

A person is eligible for DEA benefits if he or she is the child of a veteran who has a permanent and total disability rating.  38 U.S.C.A. § 3501(a)(1)(D)(i); 38 C.F.R. § 21.3021(a)(3)(i).  
As applicable to this case, an eligible child's period of eligibility generally begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  The period of eligibility generally ends on the earlier of the date of the child's 26th birthday or the date the veteran is no longer permanently and totally disabled.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).

The eligible child's 8 year delimiting period may be extended under the following circumstances:  (1) if the eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control; (2) if the eligible child's period of eligibility ending date occurs while the child is enrolled in an educational institution, VA may extend the period of eligibility (i) to the end of the quarter or semester, for a child enrolled in an educational institution that regularly operates on the quarter or semester system or (ii) to the end of the course, not to exceed 12 weeks, for a child who completes a major portion of a course while enrolled in an educational institution that operates under other than a quarter or semester system; (3) if during an eligible child's period of eligibility, but after September 10, 2001, the eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty; or (4) the eligible child is ordered to serve on active duty or involuntarily ordered to full time National Guard duty under other applicable provisions.  38 C.F.R. § 21.3041(g), (h).

The appellant's eligibility for DEA benefits derives from her status as a child of a permanently and totally disabled Veteran.  In a May 1999 rating decision, the Veteran was granted a total and permanent disability rating, effective April 5, 1990.  He was notified of this decision in June 1999.  

As the appellant was born on August [redacted], 1982, and turned 18 on August [redacted], 2000, the latest possible beginning date of her 8 year period of eligibility for DEA benefits is August [redacted], 2000 because the Veteran was notified of his total and permanent disability rating prior to the appellant's 18th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  There is no evidence that the permanent and total rating was ever ended; hence, her eligibility for Chapter 35 benefits ended on August [redacted], 2008, when she turned 26.  It has not been alleged that of the criteria for extending that date were present.  Therefore, this is the appellant's delimiting date.

The appellant's application for DEA benefits was received in September 2009.  She has submitted evidence which reflects that she attended LaGuardia Community College from March to June 2007, at which time she received a General Equivalence Diploma (GED).  She began pursuing a degree in nursing in March 2009.  She was denied DEA benefits because her period of eligibility had expired on August [redacted], 2008.

The appellant has not provided any specific reasons why her delimiting period should be extended and the evidence does not otherwise reflect that extension is warranted for any of the reasons listed in 38 C.F.R. § 21.3041(g), (h) as set forth above.  

To the extent that the appellant has reported that she pursued a GED in 2007 during her period of eligibility, the effective date for the commencing date of an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (August [redacted], 2000 in this case); one year prior to the date of claim as determined pursuant to 38 C.F.R. §  21.1029; the date certified by the educational institution; or the effective date of the course approval, or, one year before VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d).

The date of claim is generally considered that on which a valid claim or application is considered to have been filed with VA, based upon either the date of a formal claim received at VA, or if an informal claim has been filed, and a formal claim is then received within one year of the date VA requested it, the date VA received the informal claim.  38 C.F.R. § 21.1029(b).

When determining the commencing date of DEA benefits, VA will consider an eligible person's application as having been filed on his or her eligibility date if (1) the eligibility date is more than 1 year before the date of the initial rating decision that establishes that a veteran has a permanent and total disability; 2) the eligible person files his or her original application for DEA benefits within 1 year of the initial rating decision; 3) the eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than 1 year before the date that VA receives his or her original claim; 4) VA received the original application on or after November 1, 2000; and 5) the eligible person would have been eligible to educational assistance under 38 U.S.C. chapter 35 if he or she had filed a claim on his or her eligibility date.  See 38 C.F.R. § 21.4135(d); see also 38 U.S.C.A. § 5113 (b)(1), (2) (A)-(C).

The appellant's claim for DEA benefits was received on September 28, 2009 and there has been no enrollment certification submitted.  Her application clearly cannot be considered as having been filed on her eligibility date because, among other reasons, her application was filed many years after the initial rating decision which granted the Veteran a total and permanent disability.  Therefore, the earliest possible date that an award of educational assistance benefits could commence is September 28, 2008, the date one year prior to the date of receipt of the appellant's claim for benefits.  This date is after her delimiting date; hence there is no period during which benefits would have been payable.

Chapter 35 educational assistance benefits would not be payable for any period prior to September 28, 2008.  As of that date, the appellant had already completed her GED.  Therefore, she did not complete the education in question within the one year period prior to the receipt of her claim for DEA benefits.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The appellant was not entitled to Chapter 35 education benefits after her delimiting date of August [redacted], 2008.  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of education benefits. 38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the Court pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the appellant's claim for education benefits under the provisions of Chapter 35 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for payment of DEA benefits under the provisions of Chapter 35 is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


